DICE, Commissioner.
Appellant was convicted of the subsequent offense of drunken driving, a felony, and his punishment was assessed at confinement in jail for eighteen months.
Trial was before the court and a jury, upon appellant’s plea of guilty to the indictment.
At the trial, evidence was offered by the state which showed that on the date alleged the appellant drove and operated a motor *438vehicle upon a public road and highway in Dallas County while under the influence of intoxicating liquor, and it was stipulated that he had theretofore been convicted of the alleged misdemeanor offense of drunken driving.
The record contains no formal or informal bills of exception and the proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the court.